By the Court.
Two justices of the peace of the township of Warren, in the county of Somerset, made an order removing a pauper to the township of Morris, in the county of Morris, upon the ground that his father had been a slave of one Solomon Cooper, who died seven or eight years before, at his residence in the last-named township. The pauper, a colored man aged twenty-four years, resided, at the time of making the order, with his father, in the township of Warren. Where he was born did not appear. The father was the slave of one John Manning, as whose property he was sold, when a small boy, in 1804, and purchased by Cooper. He served Cooper fifteen or twenty years until he was married, when Cooper gave him a certificate of freedom, and he left him, afterwards residing in different townships, but not gaining a settlement.
It was decided in the case of South Brunswick v. East Windsor, 3 Halst. 64, that a slave acquires no settlement, except when legally manumitted or in case of the insolvency of the master. The pauper was not himself a slave, and his father, who was, never had any settlement in Morris, Cooper never having legally manumitted him, and not having become insolvent. The child, not having been born in Morris, had no settlement there, and the order of removal, being illegal, must be set aside.